                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION


LARRY T. SPALDING                                                                  PLAINTIFF


V.                                CASE NO. 6:18-cv-6070


5 STAR LIFE INSURANCE
COMPANY and MATTHEW
D. RAMSEY                                                                      DEFENDANTS

                                          ORDER

       Before the Court is the parties’ Joint Motion for an Agreed-To Protective Order. ECF No.

18. Upon consideration the Court finds that the instant motion should be and hereby is

GRANTED. Accordingly, the parties’ agreed-to protective order will be filed.

       IT IS SO ORDERED, this 24th day of January, 2019.

                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          United States District Judge
